

116 HR 8121 : Pandemic Effects on Home Safety and Tourism Act
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 8121IN THE SENATE OF THE UNITED STATESNovember 18, 2020Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo require the Consumer Product Safety Commission to study the effect of the COVID–19 pandemic on injuries and deaths associated with consumer products and to direct the Secretary of Commerce to study and report on the effects of the COVID–19 pandemic on the travel and tourism industry in the United States.1.Short title; table of contents(a)Short titleThis Act may be cited as the Pandemic Effects on Home Safety and Tourism Act.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.Title I—COVID–19 Home Safety Sec. 101. Short title.Sec. 102. Study and report on the effect of the COVID–19 public health emergency on injuries and deaths from consumer products.Title II—Protecting Tourism in the United StatesSec. 201. Short title.Sec. 202. Study and report on effects of COVID–19 pandemic on travel and tourism industry in United States.ICOVID–19 Home Safety 101.Short titleThis title may be cited as the COVID–19 Home Safety Act. 102.Study and report on the effect of the COVID–19 public health emergency on injuries and deaths from consumer products(a)COVID–19 report requiredNot later than 3 months after the date of enactment of this section and every 3 months thereafter for the duration of the COVID–19 public health emergency, the Consumer Product Safety Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available, a report on the effect of the COVID–19 public health emergency on injuries and deaths from consumer products.(b)Contents of reportThe report shall include the following:(1)Relevant data and statistics from—(A)the data sources of the Commission;(B)other appropriate agencies;(C)media reports;(D)poison control centers, to the extent practical; and(E)any other relevant data sources.(2)An identification of trends in injuries and deaths from consumer products, comparing data from representative time periods before and during the COVID–19 public health emergency.(3)An identification of subpopulations that have experienced elevated risk of injury or death from consumer products during the COVID–19 public health emergency, such as minorities, infants, people with disabilities, children, or the elderly.(4)An identification of where most injuries or deaths from consumer products during the COVID–19 public health emergency are taking place, such as the type of building or outdoor environment.(5)A specification about whether consumer products associated with a substantial number of injuries or deaths during the COVID–19 public health emergency are—(A)under recall;(B)subject to a voluntary consumer product safety standard; or(C)subject to a mandatory consumer product safety standard.(6)An identification of emerging consumer products that are posing new risks to consumers.(c)COVID–19 public health emergency definedThe term COVID–19 public health emergency means a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) as a result of confirmed cases of 2019 novel coronavirus (COVID–19), including any renewal thereof.IIProtecting Tourism in the United States201.Short titleThis title may be cited as the Protecting Tourism in the United States Act.202.Study and report on effects of COVID–19 pandemic on travel and tourism industry in United States(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the United States Travel and Tourism Advisory Board and the head of any other Federal agency the Secretary considers appropriate, shall complete a study on the effects of the COVID–19 pandemic on the travel and tourism industry, including various segments of the travel and tourism industry, such as domestic, international, leisure, business, conventions, meetings, and events.(b)Matters for considerationIn conducting the study required by subsection (a) and the interim study required by subsection (e)(1), the Secretary shall consider—(1)changes in employment rates in the travel and tourism industry during the pandemic period;(2)changes in revenues of businesses in the travel and tourism industry during the pandemic period;(3)changes in employment and sales in industries related to the travel and tourism industry, and changes in contributions of the travel and tourism industry to such related industries, during the pandemic period;(4)the effects attributable to the changes described in paragraphs (1) through (3) in the travel and tourism industry and such related industries on the overall economy of the United States during the pandemic period and the projected effects of such changes on the overall economy of the United States following the pandemic period; and(5)any additional matters the Secretary considers appropriate.(c)Consultation and public commentIn conducting the study required by subsection (a), the Secretary shall—(1)consult with representatives of—(A)the small business sector;(B)the restaurant or food service sector;(C)the hotel and alternative accommodations sector;(D)the attractions or recreations sector;(E)the travel distribution services sector;(F)destination marketing organizations;(G)State tourism offices; and(H)the passenger air, railroad, and rental car sectors; and(2)provide an opportunity for public comment and advice relevant to conducting the study.(d)Report to CongressNot later than 6 months after the date on which the study required by subsection (a) is completed, the Secretary, in consultation with the United States Travel and Tourism Advisory Board and the head of any other Federal agency the Secretary considers appropriate, shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on the website of the Department of Commerce, a report that contains—(1)the results of such study; and(2)policy recommendations for promoting and assisting the travel and tourism industry.(e)Interim study and reportNot later than 3 months after the date of enactment of this Act, the Secretary, after consultation with relevant stakeholders, including the United States Travel and Tourism Advisory Board, shall—(1)complete an interim study, which shall be based on data available at the time when the study is conducted and provide a framework for the study required by subsection (a), on the effects of the COVID–19 pandemic (as of such time) on the travel and tourism industry, including various segments of the travel and tourism industry, such as domestic, international, leisure, business, conventions, meetings, and events; and(2)submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on the website of the Department of Commerce, an interim report that contains the results of the interim study required by paragraph (1).(f)DefinitionsIn this section—(1)the term pandemic period has the meaning given the term emergency period in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), excluding any portion of such period after the date that is 1 year after the date of the enactment of this Act;(2)the term Secretary means the Secretary of Commerce; and(3)the term travel and tourism industry means the travel and tourism industry in the United States.Passed the House of Representatives November 17, 2020.Cheryl L. Johnson,Clerk.